Name: Council Implementing Decision (CFSP) 2015/2053 of 16 November 2015 implementing Decision 2010/231/CFSP concerning restrictive measures against Somalia
 Type: Decision_IMPL
 Subject Matter: international affairs;  civil law;  Africa
 Date Published: 2015-11-17

 17.11.2015 EN Official Journal of the European Union L 300/27 COUNCIL IMPLEMENTING DECISION (CFSP) 2015/2053 of 16 November 2015 implementing Decision 2010/231/CFSP concerning restrictive measures against Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2010/231/CFSP of 26 April 2010 concerning restrictive measures against Somalia and repealing Common Position 2009/138/CFSP (1), and in particular Article 7 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 April 2010, the Council adopted Decision 2010/231/CFSP. (2) On 11 March 2014, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution (UNSCR) 751 (1992) and UNSCR 1907 (2009) deleted one person from the list of persons subject to the restrictive measures set out in paragraphs 1, 3 and 7 of UNSCR 1844 (2008). (3) Annex I to Decision 2010/231/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2010/231/CFSP is amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Brussels, 16 November 2015. For the Council The President F. MOGHERINI (1) OJ L 105, 27.4.2010, p. 17. ANNEX The entry for the following person is deleted from Annex I to Decision 2010/231/CFSP: Jim'ale, Ali Ahmed Nur